Citation Nr: 0110174	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the left knee, on 
appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1955 to December 
1957 and June 1958 to July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
degenerative arthritis of the left knee and assigned a 10 
percent evaluation.

In a November 2000 statement of the veteran's representative, 
the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability was raised.  
This matter is referred to the RO for action deemed 
appropriate.


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the left knee is 
manifested by moderate instability and subluxation.

2.  The veteran's degenerative arthritis of the left knee is 
manifested by mild loss of motion with associated pain on 
movement, with arthritis shown by x-ray studies.


CONCLUSIONS OF LAW

1.  A rating of 20 percent for arthritis of the left knee due 
to instability is warranted.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5257 (2000).

2.  A separate 10 percent rating for the service-connected 
residuals of degenerative arthritis of the left knee, based 
on limited motion with pain, is warranted.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim decided herein, the Board is 
satisfied that VA has complied with the "duty to assist" the 
veteran in fully developing the evidence pertinent to his 
claim.  The veteran has been examined by VA for rating 
purposes and treatment records have been obtained.  VA's 
notice provisions have also been met.  In the statement of 
the case the veteran was advised of the criteria for 
increased ratings.  Thus, he has been informed of the 
evidence needed to substantiate and complete his claim which 
has been decided by the Board in this decision.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The veteran's claim for a higher evaluation for degenerative 
joint disease of the left knee is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Historically, service connection was initially granted for 
degenerative arthritis of the left knee in a March 1999 
rating, evaluated under Diagnostic Code 5257 for recurrent 
subluxation and lateral instability, and a 10 percent 
disability rating was assigned. 

Diagnostic Code 5257 provides that a 10 percent rating is 
appropriate when there is slight recurrent subluxation or 
lateral instability; and a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board finds that the medical evidence during the pendency 
of this appeal supports a 20 percent disability rating for 
moderate recurrent subluxation or lateral instability.  For 
example, according to a February 1999 VA examination report, 
a VA physician described the veteran's left knee in terms of 
moderate instability and/or subluxation.  In the report, the 
physician noted that an October 1998 MRI scan of the 
veteran's left knee revealed severe degenerative arthritic 
changes and fragments of the medial meniscus.  Some were free 
joint bodies with extensive degenerative changes of the 
medial meniscus.  The examiner also described prominent 
chondromalacia as well as small to moderate joint effusion 
and sub-articular cystic changes with a partial tear of the 
anterior cruciate ligament.  There was thickening and edema 
of the medial and lateral collateral ligaments and no 
definite through and through tear of these structures.  The 
veteran complained of pain in his left leg and trouble 
bending, lifting, and carrying things.  Physical examination 
revealed that the left knee had a well-healed, transverse 
surgical scar.  He also had depressed scars over the anterior 
and lateral aspect of the left lateral thigh region.  The 
left knee had flexion to 65 degrees (with pain on full 
flexion) and extension to zero degrees.  The left knee also 
had swelling, enlargement, and tenderness, with a 2+ 
Lachman's test and a firm end point.  The left knee also had 
2+ medial and lateral laxity to stress.  The examiner 
diagnosed degenerative arthritis of the left knee, adding 
that there certainly could be further limitation of 
functional ability during flare ups or with increased use, 
although it was not feasible to attempt to express of this in 
terms of additional limitation of motion because this could 
not be determined with any degree of medical certainty.  

Therefore, given that the VA physician diagnosed the 
veteran's left knee with 2+ Lachman's test and 2+ medial and 
lateral laxity to stress, the Board find that this evidence 
meets the criteria for moderate instability and/or 
subluxation, but not higher.

Likewise, the same VA physician examined the veteran again in 
December 1999.  Physical examination of the left knee 
revealed flexion to 60 degrees and recurvatum to 5 degrees.  
The Lachman's test was found to be mildly positive on the 
left knee, and he also had 2+ medial and lateral instability 
of the knee to varus and valgus stress.  The physician's 
impression was polyarthritis/polyarthralgia secondary to 
degenerative joint disease.  The physician echoed his former 
finding that the veteran had pain on all range of motion 
testing, and that certainly the pain could further limit 
functional ability during flare-ups with increased use.  
Nevertheless, the physician concluded that it was not 
feasible to attempt to express any of these in terms of 
additional limitation of motion, as these matters could not 
be determined with any degree of medical certainty.  

Although the physician found that the Lachman's test was 
mildly positive on the left knee, he also noted that the 
veteran had a 2+ medial and lateral instability of the knee 
to varus and valgus stress.  Therefore, the Board finds that 
this evidence more closely approximates moderate 
instability/subluxation, as opposed to mild.  Diagnostic Code 
5257.  

Accordingly, the Board finds after considering the evidence 
of record in this case, that a rating of 20 percent, but not 
more, is warranted due to instability or subluxation.  
Diagnostic Code 5257.  At no time during the appellate period 
has greater disability been shown; thus, a staged rating is 
not appropriate.

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to subjective complaints of pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds, however, that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  
Therefore, the Board finds that a rating in excess of 20 
percent is not warranted pursuant to Diagnostic Code 5257.  
Nevertheless, the Board does recognize that 38 C.F.R. §§ 4.40 
and 4.45 are relevant in determining whether there is lost 
range of motion.

With respect to 38 C.F.R. §§ 4.40 and 4.45, VA's Office of 
General Counsel has provided additional guidance involving 
increased rating claims for musculoskeletal joint 
disabilities.  Specifically, General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 which 
provides for instability.  General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.

Diagnostic Code 5260 provides a noncompensable disability 
evaluation for flexion of a leg limited to 60 degrees and a 
10 percent disability evaluation is available for flexion of 
a leg limited to 45 degrees.  Diagnostic Code 5261 provides a 
noncompensable disability evaluation for extension of a leg 
limited to 5 degrees and a 10 percent disability evaluation 
is available for extension of a leg limited to 10 degrees.

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran.  DeLuca, 8 Vet. 
App. 202 (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion requires consideration of 
functional losses due to pain).  In DeLuca, the United States 
Court of Appeals for Veterans Claims (Court) explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id.

According to the medical evidence outlined above, the 
February 1999 VA examination report indicates that the 
veteran had flexion to 65 degrees and the December 1999 VA 
examination report indicates that the veteran had flexion to 
60 degrees.  Therefore, the December 1999 VA examination 
report shows that the veteran had limitation of motion which 
at least met the criteria for a zero percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or Diagnostic Code 5261 (extension limited to 5 degrees or 
more).  As noted above, if the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 
however, Court held that, when read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 state that painful motion of a 
major joint or groups caused by degenerative arthritis, where 
the arthritis is established by x-ray, is deemed to be 
limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion.

Therefore, the Board finds that because, during the pendency 
of this appeal there is x-ray evidence of degenerative joint 
disease and the medical evidence then shows objective 
evidence of left knee pain with limitation of flexion, the 
veteran is entitled to a separate 10 percent disability 
rating under Diagnostic Code 5003.  See Lichtenfels, 1 Vet. 
App. 484.  Hence, a separate 10 percent rating, but no more, 
for painful arthritis is warranted for the left knee.  A 
staged rating is not appropriate, as disability greater than 
that contemplated by the separate 10 percent evaluation is 
not shown at any time during the appeal period.

Although the veteran appears to contend that his left knee 
disorder warrants a higher disability rating in excess of 
those mentioned above, the medical evidence of record fails 
to support the veteran's contentions, except as discussed 
herein.  Nevertheless, the Board has acknowledged the 
veteran's complaints of pain and functional impairment and 
has considered it in evaluating his left knee disorder as 
discussed above.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  The 
Board recognizes that as a physician, the veteran is 
competent to provide medical evidence.  Nevertheless, the 
Board has considered the veteran's claim, as it must, based 
on the rating criteria and other regulations found at 
38 C.F.R., Part 4.  His examinations for rating purposes are 
found to be adequate and form the basis for the decision 
herein.

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left knee disorder.  In this regard, 
the Board notes that there has been no showing that the left 
knee disorder has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise renders impracticable the 
application of the regular schedular standards. 

Furthermore, the veteran did not report, or provide 
supporting evidence, that his service-connected left knee 
disorder interfered with his duties at work, or forced him to 
take extended periods of leave.  In the absence of evidence 
specifically pertaining to the degree of severity of service-
connected disability, which might warrant extraschedular 
consideration, the Board finds that a remand for 
extraschedular consideration is not necessary in this case.  
See 38 C.F.R. § 3.321(b)(1) (2000); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).


ORDER

Entitlement to an original disability rating of 20 percent 
for instability as a residual of degenerative joint disease 
of the left knee is granted, subject to controlling 
regulations governing the payment of monetary benefits.

A separate 10 percent rating for the service-connected 
degenerative joint disease of the left knee, based on x-ray 
findings of arthritis with limited painful motion, is 
granted, subject to the regulations governing the payment of 
monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

